Citation Nr: 0702305	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-33 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
gunshot wound to the right calf, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for neurological 
impairment of the right lower extremity, currently rated as 
10 percent disabling.

3.  Entitlement to an increased evaluation for scar, right 
calf, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran had active service from July 1967 to July 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and August 2006 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon. 

In February 2006 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  Status post gunshot wound to the right calf is manifested 
by objective findings of some lack of sensation, 
fatigability, loss of strength, endurance, and coordination 
which are moderate in degree.

2.  The veteran's neurological impairment of the right lower 
extremity involves a wholly sensory deficit that is no more 
than moderate in degree.

3.  The service-connected scar on the right calf measures 
approximately 15 centimeters long with a slight indentation 
along the muscle belly of 1 centimeter in depth.  


CONCLUSIONS OF LAW


1.  The criteria for an evaluation in excess of 10 percent 
for status post gunshot wound to the right calf, have not 
been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §  4.56, 
Diagnostic Code 5311 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for neurological impairment of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107(West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8525 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for a, scar right calf, have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.73, Diagnostic Code 5326 (2005), 38 
C.F.R. § 4.118, Diagnostic Codes 7802-7805 (2001); Diagnostic 
Codes 7801-7805 (effective Aug. 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to a higher evaluation for residuals 
of a gunshot wound, right calf.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  In a VCAA letter of February 2003 the appellant was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant, what 
evidence the VA would attempt to obtain on his behalf, and 
what evidence was to be provided by him.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The VCAA notice predated 
the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in February 2003 specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal service medical records and VA 
outpatient records have been obtained.  The veteran was 
afforded a VA examination.  Therefore, the Board finds that 
the VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the veteran 
with the development of evidence is required, nor has the 
delayed notice of the VCAA resulted in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

The Board notes that the veteran claimed that he was entitled 
to a higher evaluation than the 10 percent evaluation 
originally assigned for status post gunshot wound to the 
right calf.  In a July 2004 rating decision the RO granted a 
separate evaluation for scarring.  In an August 2006 rating 
decision the RO awarded separate evaluations of 10 percent 
each for neurological impairment of the right lower 
extremity.  In essence, the veteran was correct in his 
assertion that he was entitled to a higher evaluation.  


Muscle Injury

The veteran's service-connected status post gunshot wound, 
right calf, is evaluated as 10 percent disabling under 
Diagnostic Code 5311, which addresses Muscle Group XI.  That 
Muscle Group encompasses the posterior and lateral crural 
muscles and the muscles of the calf, and their functions 
include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.  

The veteran has claimed that he is entitled to a higher 
evaluation for status post gunshot wound, right calf.  A 20 
percent evaluation is warranted for a muscle disability that 
is moderately severe and a 30 percent evaluation is warranted 
for a muscle disability that is severe.  Diagnostic Code 
5311.  

Under 38 C.F.R. § 4.56, a moderate muscle wound is a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridiment, or prolonged infection.  38 C.F.R. § 
4.56(d)(2)(i).  Objective findings of a moderate muscle wound 
are manifested by entrance and (if present) exit scars, small 
or linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to sound side.  Id. at 
(d)(2)(iii).

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i).  Objective findings of 
a moderately severe muscle wound are manifested by entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id. at (d)(3)(iii).  

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 
4.56(d)(4)(i) (2004).  Objective findings of a severe muscle 
wound are manifested by ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Id.  Palpation shows loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  Id.  Muscles swell and 
harden abnormally in contraction.  Id.  Tests of strength, 
endurance, or coordinated movements compared with 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  Id.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

The veteran was wounded in March 1969w hen an AK-47 round hit 
the right calf.  The wound was debrided in Vietnam.  On 
admission to the Naval Hospital there was an open through and 
through wound of the posterior right calf.  There was 
decreased sensation of the right posterior calf and foot.  On 
March 19, 1969 the wound was closed.  Post operatively, the 
sutures were removed approximately 8-9 days later.  He was 
considered asymptomatic and the sound was closed.  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a grant for an 
evaluation in excess of 10 percent disabling for status post 
gunshot wound of the right calf.  Reviewing 38 C.F.R. § 
4.56(d)(2)(iii), objective findings of status post gunshot 
wound of the right calf are consistent with the findings of 
no more than a moderate disability of the muscle.  In the 
July 2006 VA examination report, the veteran reported feeling 
numbness of the right leg below the calf.  He noted that the 
numbness increased when he sat for extended periods of time, 
while driving or when he crossed his legs.  He rated the 
numbness as a 5 on a scale of zero to 10 with 10 being normal 
feeling and zero being no feeling.  The examiner stated the 
veteran had a normal gait and is able to walk up on his 
tiptoes.  When asked to hop up and down on the right leg as 
compared to the left leg, he was able to complete it but much 
slower and with some instability.  He had numbness of the 
right leg but no increase in pain.  He was also asked to do 
single toe raises on the left and on the right leg.  He was 
able to complete the exercise but slower on the right and 
with increased numbness and weakness.  The examiner noted 
there was fatigability, loss of strength, endurance and 
incoordination.  There was altered contour of the gastroc 
muscle when contracted.  He had near normal resting muscle 
tone on the right calf, but it was decreased from the left.  
There was no significant loss of fascia.  The circumference 
of the right calf was nearly equal to the left with a 35 cm 
circumference on the right and a 34.5 cm circumference on the 
left.  He was able to press down in contraction of the 
gastrocsoleus against resistance almost equal on the left 
side on manual muscle testing.  

In an addendum to the examination report the examiner 
classified the level of loss of function due to he gunshot 
wound as moderate based on subjective and objective findings 
of some lack of sensation, fatigability, loss of strength, 
endurance, and coordination across the right leg.  

Although the examiner reported weakness, fatigability, loss 
of strength, endurance and coordination, he has described the 
veteran's current level of loss of function as moderate.  
Furthermore, although there has been some loss of fascia, it 
was described as not being significant.  There has also been 
no reported loss muscle substance.  In fact, the veteran's 
right calf was almost equal in size to the left calf being 
bigger by 0.5 cm.  Accordingly, the preponderance of the 
evidence is against a finding that the veteran's service-
connected status post gunshot wound, right calf, meets the 
criteria for a higher evaluation under Diagnostic Code 5311.
It must be remembered that the 10 percent evaluation 
contemplated moderate muscle injury; specifically, a wound 
that is through and through or a deep penetrating wound.  It 
also contemplates some loss of muscle fascia, impairment of 
muscle tones and a lowered threshold of fatigue.  Equally 
important, the veteran has been separately rated for 
neurological impairment and the scar.  Our review reflects 
that he served his nation and was wounded in action with an 
AK-47.  Neither explosive effect nor bone damage was 
identified.  There was no indication of infection, sloughing 
of soft parts or intermuscular scarring.  Hospitalization was 
not prolonged.  The Board accepts that there was a through 
and through wound with some loss of muscle substance with 
associated fatigue and weakness.  However, such findings are 
consistent with no more than moderate muscle injury.  

For the reasons discussed above, the Board finds the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for service-connected status post 
gunshot wound of the right leg.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule. See Gilbert, 1 Vet. App. at 55.

Neurological Deficits

The Board notes that in an August 2006 rating decision the RO 
awarded a separate 10 percent evaluation for neurological 
impairment of the right lower extremity under Diagnostic Code 
8525.  

Both mild and moderate, incomplete paralysis of the posterior 
tibial nerve are assigned a 10 percent rating.  Severe, 
incomplete paralysis of the posterior tibial nerve warrants a 
20 percent rating.  Complete paralysis of the nerve, with 
paralysis of the foot, frequently with painful paralysis of a 
causalgic nature, toes that cannot be flexed, weakened 
adduction, and impaired plantar flexion is evaluated as 30 
percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8525.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

After a careful review of the evidence of record the Boar 
finds that the evidence is against a grant for an evaluation 
in excess of 10 percent for neurological impairment right 
lower extremity.  The Board notes that the evidence of record 
consistently shows the veteran's nerve involvement is sensory 
in nature.  The veteran has complained of numbness in his 
right leg below the calf.  At the July 2006 VA examination he 
reported feeling numbness when he walked, drove or when he 
sat cross legged.  No motor deficit was noted.  In an 
addendum to the examination report, the examiner noted that 
"the neurological finding of functional impairment is 
decreased sensation along the [tibial] nerve distribution."  
Therefore, the Board finds that the evidence does not support 
a grant for an evaluation in excess of 10 percent for 
neurological impairment right lower extremity.  The Board 
finds no evidence of organic changes, such as muscle atrophy, 
trophic changes, weakness of the lower extremities or feet, 
or neurologic deficits other than a sensory deficit, which 
would warrant a higher rating still.

For the reasons discussed above, the Board finds the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for service-connected neurological 
impairment right lower extremity.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule. See Gilbert, 1 Vet. App. at 55.

Scar

A May 1989 rating decision awarded service connection for 
status post gunshot wound, right leg, at the noncompensable 
disability level under Diagnostic Code 7805 for scars.  A 
March 2004 rating decision assigned a 10 percent evaluation 
for status post gunshot wound to the right leg under 
Diagnostic Code 5311 for muscle injury.  A July 2004 rating 
decision assigned a separate 10 percent disability rating 
based on scarring under Diagnostic Code 7804.  

A VA examination of April 2004 revealed an extensive scar on 
the right calf approximately 16 cm that tapers from the 
veteran's left medial aspect up his posterior calf to the 
right lateral aspect of his calf.  The left medial area of 
the scar has approximately a 4 cm length area that is 2 cm 
wide and has a defect, possibly from muscle removal, with 
hair loss and hypopigmentation.  Along the rest of the scar 
there was also hypopigmentation and an indentation to 
palpation.  There was decreased sensation throughout the 
scar.  The examiner noted that this was an extensive scar 
which was estimated to affect approximately two to three 
percent of his total body skin surface.  The scar was noted 
to be disfiguring with decreased sensation locally.  Color 
photographs of the scar were included with the report. 

A VA examination of July 2006 revealed a 15 cm curvilinear 
scar that crosses the posterior mid-calf across the 
gastrocnemius muscle.  There was as slight indentation along 
the muscle belly of the gastrocsoleus about 1 cm in depth.  
When the veteran contracted the right gastroc muscle. It has 
altered contour compared to the normal side on the left.  
There was near normal resting muscle tone on the right calf, 
but it was decreased from the left.  There was no significant 
loss of fascia.  The circumference of the right calf was 
nearly equal to that of the left, where the right calf was 35 
cm and the left was 34.5 cm with multiple measurements.  

The Board notes that the veteran's disability of status post 
gunshot wound right calf was initially evaluated under 
Diagnostic Coe 7805 for scars in May 1989.  In March 2004 the 
RO evaluated the veteran's disability under Diagnostic Code 
5311 for muscle injury.  In July 2004 a separate evaluation 
under Diagnostic Code 7804 for scars was assigned effective 
August 1, 1988.  The Board notes that the regulations for 
evaluation of skin disabilities were revised, effective on 
August 30, 2002. 67 Fed. Reg. 49590 (July 31, 2002).  
Therefore, the Board will conduct it's analysis both on the 
old and new criteria.

Prior to August 30, 2002, scars were evaluated as follows: a 
10 percent evaluation is warranted for superficial scars that 
are poorly nourished with repeated ulceration.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2002).  A 10 percent evaluation 
is warranted for superficial scars that are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Scars may also be evaluated for 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).

Under the revised Diagnostic Code 7801, scars other than on 
the head, face, or neck that are deep or cause limited motion 
warrant a 20 percent evaluation if the area or areas exceed 
12 square inches (77 square cms).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004).  Under the newly revised 
Diagnostic Code 7803, superficial unstable scars are rated as 
10 percent disabling.  Note (1) provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2004).  Under the newly revised Diagnostic Code 7804, 
superficial scars that are painful on examination are rated 
as 10 percent disabling.  Note (1) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) provides that in this case, a 10- 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).  Under newly revised Diagnostic 
Code 7805, other scars are to be rated based on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2004).  

The veteran's scar on the right calf is rated as 10 percent 
disabling under Diagnostic Code 7804.  The veteran's scar has 
been described as a 15 to 16 cm curvilinear scar with a 
slight indentation of about 1cm with decreased sensation and 
permanent disfigurement.  No other symptoms were noted.  The 
scar measures less than 6 square inches.  As such, a higher 
rating under the old scar codes is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (prior to August 
30, 2002).  The Board also notes that 10 percent is the 
maximum rating provided under Diagnostic Codes 7803 and 7804.  
Diagnostic Code 7805 is not applicable as no limitation of 
motion has been reported associated with the scar.

With regard to the newly revised codes it is noted that the 
veteran's scar of the right calf is 15 to 16 cm curvilinear 
scar with a slight indentation of about 1cm with decreased 
sensation and permanent disfigurement with no additional 
symptoms.  No evidence of pain or tenderness on palpation and 
no limitation of function or other functional impairment due 
to the veteran's scar has been noted.  Again, the muscle 
injury and neurological deficit are separately rated.  Thus, 
a higher rating under the newly revised codes is not 
warranted.  Furthermore, there is no objective evidence of 
functional impairment due to the scar which would warrant a 
higher evaluation pursuant to Diagnostic Code 7805.  The 
veteran's symptoms are not productive of a higher rating 
under the new or old codes.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (effective August 30, 
2002).  The Board again notes that 10 percent is the maximum 
rating provided under Diagnostic Codes 7802, 7803 and 7804.  
In sum, a higher rating for the veteran's scar is not 
warranted.

For the foregoing reasons, the Board finds that an increased 
rating is not warranted.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
Gilbert v. Derwinski, supra.  Consequently the benefit sought 
on appeal are denied.


ORDER

An evaluation in excess of 10 percent disabling for status 
post gunshot wound to the right calf, is denied.

An evaluation in excess of 10 percent disabling for 
neurological impairment of the right lower extremity, is 
denied.

An evaluation in excess of 10 percent disabling for scar, 
right calf, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


